Citation Nr: 1147134	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.

4.  Entitlement to basic eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1983, with subsequent reserve service, to include an unverified period of active duty for training (ACDUTRA) from April to August or November 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO, inter alia, denied the petition to reopen the claim for osteochondritis dissecans of the left knee and denied service connection for low back and right knee disabilities.  In June 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in February 2007.

In August 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In January 2009, the Board, inter alia, reopened the claim for service connection for a left knee disability and remanded the claims for service connection for a low back disability, a right knee disability, and a left knee disability, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2009 supplemental SOC (SSOC)) and returned these matters to the Board.

In March 2010, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In April 2010, the Board, again, remanded the claims for service connection to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2010 SSOC) and returned the matters on appeal to the Board for appellate consideration.

In March 2011, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  The opinion was submitted in June 2011, and the Board requested an addendum opinion in August 2011.  An addendum opinion was obtained, and in September 2011 the Veteran and his representative were sent a copy of the opinions and allowed 60 days to submit additional evidence and/or argument.  In November 2011, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The Board's decision addressing the claims for service connection for right and left knee disabilities is set forth below.  The claim for service connection for a low back disability (expanded to include both direct and secondary theories of entitlement,  as reflected in the title page) and the claim for eligibility for VA home loan guaranty benefits-for which the Veteran has completed the first of two actions required to place this matter in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran's right knee was assessed as normal at entrance into service, competent medical evidence indicates that chondromalacia of the right knee pre-existed service and was likely aggravated therein.  

3.  Although the Veteran's left knee was assessed as normal at entrance into service, competent medical evidence indicates that chondromalacia of the left knee pre-existed service and was likely aggravated therein.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims, the Board finds that all notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (if a defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right and left knee disabilities is warranted.

On the report of medical history completed in conjunction with his enlistment examination in September 1982, the Veteran marked that he had no "tricked" or locked knee.  The report of entrance examination indicates that clinical assessment of the knees was normal.

In March 1983, the Veteran complained of bilateral knee pain without trauma.  A March 1983 treatment record indicates that x-rays revealed that the Veteran's left knee was within normal limits and his right knee showed osteochondritis dissecans.  The service treatment records also reflect a diagnosis of chondromalacia patella.  In April 1983, the Veteran was placed on profile for a history of osteochondritis dissecans defect of the left knee, which was found to have existed prior to service.  The Entrance Physical Standards Board Proceedings culminated in a finding that osteochondritis dissecans of the left lateral femoral condyle was confirmed on x-ray of the left knee, and the Veteran was found medically unfit for enlistment.

Post service, in June 1986, the Veteran was admitted to the hospital for left knee surgery.  He then reported pain and symptoms of chondromalacia of the patella, and the Veteran underwent a Marquet procedure.

In October 1988, the Veteran reported falling from a truck sometime in August 1988 (during ACDUTRA) onto his left knee.  

In August 2007, the Veteran submitted a letter in which his treating physician noted  that the Veteran had never been treated by him for osteochondritis dissecans in his youth or as an adolescent.  He also noted that it was "not unusual" for the rigors of military training or boots worn to cause the onset of such a condition.

The Veteran was afforded a VA examination in August 2010.  X-rays revealed findings of mild degenerative joint disease in the right knee and an ill-defined sclerosis along the anterior proximal aspect of the left tibia just posterior to the tibial tuberosity in the left knee, which was nonspecific and may be related to remote trauma.  The examiner indicated that the left knee films showed what was likely the residuals of osteochondritis dissecans discussed in the Veteran's medical board proceedings.  The examiner also noted that, during service, the Veteran was diagnosed with osteochondritis dissecans, which pre-existed service, and chondromalacia patella, which "could manifest in a few months of active service."  He also commented that osteochondritis dissecans of the left knee "could conceivably be considered aggravated by his 1988 fall" but since the Veteran did not seek care until two months after the fall, he opined that the fall was not a trauma significant enough to sustain a finding of aggravation.

In a June 2011 VHA opinion, Dr. Sanders stated that it was most likely the Veteran never had osteochondritis desicans of the left knee, but of the right knee due to the March 1983 x-ray findings.  He noted that the right knee osteochondritis desicans pre-existed service and was asymptomatic during service.  Addressing right and left knee arthritis, Dr. Sanders noted that no diagnosis was warranted, as the July 2010 knee x-rays revealed very slight arthritic changes, which were normal in adults. 
Dr. Sanders also stated that the most likely cause of the Veteran's knee pain during service was chondromalacia patella due to patella femoral dysfunction-a developmental abnormality.  He noted that chondromalacia patella often presents following extensive exercise.  He concluded that the Veteran's patella femoral dysfunction existed prior to service, since it is a developmental disorder.  He also opined that the Veteran's chondromalacia was directly exacerbated by increased physical activity during service.  

In August 2011, the Board requested an addendum to the VHA opinion.  In an August 2011 addendum report, Dr. Sanders stated that it was as likely as not that the chondromalacia of the left and right knees was aggravated during service and that this aggravation was beyond the natural progression.  

In an October 2011 independent medical evaluation report, D.M., a chiropractor, concluded that the Veteran's left knee arthritis and chondromalacia patella incurred in and were aggravated by service and the Veteran's right knee arthritis was either incurred in or aggravated by service.  

As noted, there is no evidence of a right or left knee disability prior to service and examination of the Veteran's knees were normal on entrance examination.  Thus, the presumption of soundness attaches.  See 38 U.S.C.A. §§1111, 1137.  However, the record also includes competent evidence indicating that the Veteran's current chondromalacia patella pre-existed service, and was likely aggravated therein.  

As noted, the Veteran experienced knee problems, and was diagnosed with chondromalacia patella and osteochondritis dissecans, during service.  However, in the most probative medical opinions of record to address the etiology of the Veteran's knee disabilities, the VHA opinions, Dr. Sanders concluded that chondromalacia patella pre-existed service, noting that, this disability was due to a developmental abnormality.  Additionally, Dr. Sanders opined that the Veteran's chondromalacia patella of the right and left knees was at least as likely as not aggravated by military service and that this aggravation was beyond the natural progression.  

The Board accepts the June 2011 and August 2011 VHA opinions as competent, probative evidence in this appeal, as the examiner rendered these opinions after thoroughly reviewing the claims file and medical records.  The physician also provided a rationale for his opinion, stating that chondromalacia patella pre-existed service because this condition is due to patella femoral dysfunction-a developmental abnormality.  He further noted that this condition was aggravated beyond the natural progression by the Veteran's military service, since this condition is exacerbated by extensive exercise, such as that performed during military training.  The VHA opinions are also consistent with other evidence of record, particularly the August 2010 VA examination report and the October 2011 independent medical evaluation.  The August 2010 VA examiner noted that chondromalacia patella could manifest after several months of military training, however, this condition would not have been immediately apparent.  Additionally, in his October 2011 evaluation report, D. M. opined that the Veteran's right and left knee chondromalacia patella was aggravated by the Veteran's service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

In light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that competent medical evidence supports a finding that chondromalacia patella of the right and left knees pre-existed service and was aggravated therein.  Accordingly, service connection for chondromalacia patella of the right and left knees is warranted.


ORDER

Service connection for chondromalacia patella of the right knee is granted.

Service connection for chondromalacia patella of the left knee is granted.


REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for a low back disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Initially, the Board notes that in an October 2010 rating decision, the RO granted service-connection for pes planus.  

In an October 2011 independent medical examination report, D. M., a chiropractor, stated that there is a "strong correlation" between pes planus and low back pain.  In a November 2011 appellant's brief, the Veteran's representative asserted that the Veteran was entitled to service connection for a low back disability as a result of his service-connected pes planus.

The Board notes that the RO did not adjudicate the claim for service connection for a low back disability as secondary to service-connected pes planus.  To avoid any prejudice to the Veteran, the RO should adjudicate the expanded claim for service connection, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand for this purpose is warranted.

The Board also finds that, prior to reajudication of the expanded claim, further development of the claim is warranted.  In this regard, while D.M. stated that there was a "strong correlation" between pes planus and low back pain, this opinion is insufficient to establish a nexus between current low back disability and service-connected pes planus.  In particular, D.M. did not indicate which (if any) currently diagnosed low back disability (as opposed to low back pain) is caused by the Veteran's service-connected pes plaus.

Under these circumstances, the Board finds that the current medical evidence of record is insufficient to resolve the claim, and that further VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions and based on fully stated rationale-is needed to resolve the claim for service connection for a low back disability, to include as secondary to service-connected pes planus.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a low back disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should provide notice as to what is needed to support a claim for service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310 (as revised in October 2006).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim for service connection for a low back disability.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in November 2011 notwithstanding the waiver of initial RO consideration of the evidence.

As a final note, the Board points out that, in a July 2011 rating decision, the RO denied the claim for eligibility for VA home loan guaranty benefits.  In November 2011, the Veteran filed a statement disagreeing with the RO's denial of the claim.  By filing a timely NOD, the Veteran has initiated appellate review on this issue; however, the RO has yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the RO's July 2011 denial of eligibility for VA home loan guaranty benefits, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are reminded that, to obtain appellate review of any matter not currently in appellate status, a perfected appeal must be filed.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for a low back disability that is not currently of record.  

The RO's letter should explain how to substantiate a claim for service connection for a low back disability secondary to service-connected pes planus.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is otherwise medically related to service, or (2) was  caused or is aggravated by service-connected pes planus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, to particularly include the October 2011 independent medical evaluation report.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a low back disability, to include as secondary to service-connected pes planus, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

9.  The RO should not return the claims file to the Board until the Veteran perfects an appeal as to the denial of claim for eligibility for VA home loan guaranty benefits, or the time period for doing so expire, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


